In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐2811 
ANDREW SCHLAF, on behalf of  
plaintiffs and a class, et al., 
                                                Plaintiffs‐Appellants, 

                                  v. 

SAFEGUARD PROPERTY, LLC, 
                                                 Defendant‐Appellee. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Western Division. 
          No. 3:15‐cv‐50113 — Frederick J. Kapala, Judge. 
                     ____________________ 

    ARGUED FEBRUARY 21, 2018 — DECIDED AUGUST 10, 2018 
                 ____________________ 

    Before RIPPLE, KANNE, and HAMILTON, Circuit Judges. 
    RIPPLE, Circuit Judge. Andrew and Wendy Schlaf brought 
this  action  against  Safeguard  Property,  LLC,  alleging  viola‐
tions  of  the  Fair  Debt  Collection  Practices  Act  (“FDCPA”). 
Specifically, they claim that Safeguard is a debt collector un‐
der the statute and failed to comply with various obligations 
imposed  on  debt  collectors  under  the  statute.  The  parties 
filed  cross‐motions  for  summary  judgment.  The  district 
2                                                      No. 17‐2811 

court ruled that Safeguard is not a “debt collector” under the 
FDCPA  and  therefore  granted  summary  judgment  to  Safe‐
guard.  Because  Safeguard’s  actions  were  too  attenuated 
from Green Tree’s  own debt‐collection  efforts,  we hold that 
the  district  court  was  correct  to  conclude  that  Safeguard  is 
not a debt collector. We therefore affirm its judgment.  
      
                                   I 
                         BACKGROUND 
                                  A. 
    Andrew and Wendy Schlaf own property in Illinois. The 
property is subject to an FHA‐insured mortgage serviced by 
Green  Tree  Servicing,  LLC.1  The  Schlafs  defaulted  on  the 
mortgage, and Green Tree was unsuccessful in its initial at‐
tempts  to  contact  them  about  the  delinquent  payments  and 
late fees.  
      Green  Tree  contracts  with  Safeguard,  a  “mortgage  field 
servicing  company,”2  to  perform  a  variety  of  services  on 
properties  with  defaulted  mortgages,  including  lawn 
maintenance  and  winterizing  services.  The  relationship  be‐
tween  Green  Tree  and  Safeguard  is  governed  by  a  Master 
Property  Services  Agreement.3  Exhibit  A  to  the  Agreement 
describes  the  various  property  preservation  services  that 
Safeguard  will  perform  for  Green  Tree  when  Green  Tree 
                                                 
1 Green Tree is now known as Ditech Financial LLC.  

2 R.107 at 1. 

3 See R.97 at 24–65. 
No. 17‐2811                                                                    3 

places  an  order;  these  include  a  variety  of  property  inspec‐
tions,  lock  changes,  pool  maintenance,  and  utility  manage‐
ment.4  Most  relevant  here,  Green  Tree  arranged  with  Safe‐
guard  to  assist  Green  Tree  in  complying  with  certain  De‐
partment  of  Housing  and  Urban  Development  (“HUD”) 
regulations to which any of its properties with FHA‐insured 
mortgages  are  subject  (including  the  Schlafs’  mortgage).  As 
relevant  here,  the  regulations  require  Green  Tree  to  inspect 
those properties for occupancy:  
           When  a  mortgage  is  in  default  because  a  pay‐
           ment was not received within 45 calendar days 
           of the due date of the missed payment, and ef‐
           forts  to  reach  the  mortgagor  by  telephone  or 
           correspondence have  proven unsuccessful, the 
           mortgagee  must  make  an  inspection  to  deter‐
            mine if the property is vacant or abandoned.[5] 
   To  comply  with  the  HUD  inspection  obligation,  Green 
Tree contracted with Safeguard to perform “contact attempt 
inspection[s]”  on  the  properties.6  Green  Tree’s  “servicing 
system” automatically placed an order for a contact attempt 
inspection when an account was “45 or more days past due” 
and  “efforts  to  reach  the  mortgagor  by  telephone  or  corre‐
spondence have proven unsuccessful.”7 The inspection order 

                                                 
4 See id. at 50–56. 

5 Id. at 77. 

6 R.84 at 2. 

7  R.97  at  5.  According  to  Daniel  Van  Keuren,  Green  Tree’s  Director  of 

Default Services, the servicing system runs a “nightly batch process” to 
     (continued) 
4                                                                                      No. 17‐2811 

was  sent  automatically  to  Safeguard  “through  [a]  system 
that  is  built  between  [Green  Tree]  and  Safeguard.”8  The  re‐
sults  of  the  inspection  were  then  sent  back  to  Green  Tree 
through the same automated system.  
    During the contact attempt inspections, a Safeguard rep‐
resentative  visited  the  property  to  determine  its  occupancy 
status and placed a door hanger on an outside doorknob of 
the property. The door hanger it placed for Green Tree con‐
tained a piece of paper that gave instructions in English and 
Spanish for the property owner to contact Green Tree: 
                                         IMPORTANT 
                                                    … 
                                        PLEASE CALL 
                                                    … 
                                          GREEN TREE 
                                           800‐666‐1143 
                                                    … 
 PLEASE BE READY TO GIVE YOUR ACCOUNT NUMBER 
                                                    … 
                                                                                                             
flag the delinquent accounts that require contact attempt inspections. Id. 
Consistent with the HUD guidelines, the system flags a property for in‐
spection when it is “45 days past due and every 30 days thereafter while 
it  remains  delinquent.”  Id.  Borrowers  with  occupied  properties  are  au‐
tomatically filtered out of the inspection order list if they have made con‐
tact  with  Green  Tree in  the  last  thirty days. Id.  The  system  also can au‐
tomatically order other types of services. For example, if the property is 
in a city that requires Green Tree to register properties in foreclosure, the 
servicing system will automatically order Safeguard to process the regis‐
tration. Id. at 7–8.  
8 Id. at 6. 
No. 17‐2811                                                       5 


            WE ARE EXPECTING YOUR CALL TODAY.[9] 
       
The  phone  number  listed  on  the  door  hanger  was  Green 
Tree’s  phone  number.  The  door  hanger  did  not  identify 
Safeguard in any way.  
    Safeguard’s representatives verified occupancy for Green 
Tree  by  visually  inspecting the property for  indicators  such 
as “whether grass is cut, personal property is visible, glass is 
intact and utilities are on.”10 The door hanger was to be left 
only  after  the  Safeguard  representative  verified  through 
such an inspection that the property was occupied. Further, 
Safeguard representatives were instructed to leave the door 
hanger  even  if  they  spoke  personally  to  the  homeowner 
while conducting the inspection. However, they were not to 
identify  themselves as Safeguard  representatives  if  they en‐
countered  the  homeowners  or  others  on  the  property  and 
were instructed “to avoid talking about why they are on the 
property.”11 
    Safeguard  admits  that  contact  attempt  inspections  are 
performed “because HUD guidelines require them to be per‐
formed  when  a  mortgage  is  in  default.”12  It  maintains  that 
the purpose of the inspection, as required by the guidelines, 
is  “to  determine  if  a  property  is  being  maintained  and 
                                                 
9 R.81‐1 at 14. 

10 R.101 at 8. 

11 Id. at 5.  

12 Id. at 3. 
6                                                               No. 17‐2811 

whether it is occupied.”13 However, Safeguard acknowledg‐
es that “one of the purposes of leaving the door hanger is to 
attempt  to  contact  the  mortgagor  in  an  effort  to  have  the 
mortgagor … contact the client.”14 
    When Green Tree was unsuccessful in its initial attempts 
to contact the Schlafs about their delinquent payments, it ar‐
ranged with Safeguard to perform a series of contact attempt 
inspections at the Schlafs’ property.15 During each of the in‐
spections,16 a Safeguard representative left Green Tree’s door 
hanger  on  the  Schlafs’  door.  On  at  least  one  occasion, 
Mr. Schlaf  encountered  the  Safeguard  representative  while 
the representative was hanging the door hanger. Mr. Schlaf 
testified  that  the  representative  did  not  identify  himself  as 
being  employed  with  Safeguard  or  with  any  company  and 
that  the  representative  told  Mr.  Schlaf  he  was  “[j]ust  doing 
[his]  job.”17  On  other  occasions,  Mr.  Schlaf  encountered  the 

                                                 
13 Id.  

14 Id. at 2. 

15 Mr. Schlaf testified that he first communicated with Green Tree in May 

2014 to attempt to “take[] care of” “a past due amount.” R.81‐3 at 8. He 
received  a  letter  from  Green  Tree  notifying  him  that  he  had  missed  a 
monthly payment on November 5, 2014, id. at 56, and an official Notice 
of Default on November 17, 2014, id. at 57.  
16  From  our  review  of  the  record,  it  appears  that  Safeguard  performed 

ten inspections in total at the Schlafs’ property, beginning on November 
20,  2014,  and  continuing  monthly  until  September  11,  2015,  with  no  in‐
spection occurring in December 2014. R.97 at 87–117 (monthly work or‐
ders).  
17 R.84‐1 at 21. 
No. 17‐2811                                                                        7 

Safeguard representatives as they were leaving his property, 
and he was unable to identify them or speak with them.  
    Mr. Schlaf called the number on the door hanger at least 
once and testified that it “took [him] right to Green Tree.”18 
He  testified  that,  to  his  knowledge,  Safeguard  is  “property 
preservation,”  and  he  did  not  know  if  Safeguard  collected 
debt.19  Further,  he  testified  that  he  never  “receive[d]  any‐
thing”  or  “ha[d]  a  conversation  with  anybody  from  Safe‐
guard  Properties  attempting  to  collect”  on  the  delinquent 
mortgage debt.20 
      
                                                    B. 
    The  Schlafs  filed  this  action21  on  May  14,  2015,  alleging 
that  Safeguard  had  violated  the  FDCPA  by  not  including 
certain  disclosures  on  the  door  hangers.  Specifically,  they 
alleged  that  Safeguard  had  failed  to  comply  with  the  initial 

                                                 
18 Id. at 20.  

19 Id. at 15.  

20 Id.  

21 The Schlafs originally filed this action as a class action and moved for 

class  certification  shortly  after  they  filed  their  complaint.  See  R.4.  They 
later filed a motion to continue their motion for class certification “until 
the Court sets an initial status hearing.” R.10 at 2. The district court de‐
nied the Schlafs’ motion to continue because they had not “request[ed] a 
briefing schedule on [it] or contemplate[d] proceeding on it at this time” 
and ordered that the motion for class certification be “stricken with leave 
to  refile  when  they  are  prepared  to  proceed.”  R.16.  It  does  not  appear 
that the Schlafs ever refiled their motion for class certification.  
8                                                        No. 17‐2811 

disclosure  requirements  of  15  U.S.C.  § 1692g.  Section  1692g 
requires  debt  collectors,  “[w]ithin  five  days  after  the  initial 
communication with a consumer in connection with the col‐
lection  of  any  debt,”  to  disclose  certain  details  about  the 
debt,  such  as  the  name  of  the  creditor,  the  amount  owed, 
and  that  the  debtor  has  the  right  to  dispute  the  debt.  The 
Schlafs  also  alleged  that  Safeguard  had  violated  15  U.S.C. 
§ 1692e(11), which requires debt collectors to disclose in their 
initial  communications  that  they  are  communicating  with 
the debtor in an attempt to collect a debt and that any infor‐
mation they obtain will be used for that purpose.  
    Safeguard moved to dismiss the complaint under Federal 
Rule  of  Civil  Procedure  12(b)(6),  contending  that  it  is  not  a 
“debt  collector”  within  the  meaning  of  the  FDCPA  and, 
therefore, is not subject to the disclosure requirements of the 
statute. The district court denied Safeguard’s motion to dis‐
miss; it ruled that the Schlafs had pleaded sufficient facts to 
state a claim that Safeguard was a debt collector.  
    The  case  proceeded  through  discovery,  and  the  parties 
filed  cross‐motions  for  summary  judgment.  Safeguard  re‐
newed  its  argument  that  it  is  not  a  debt  collector,  and  the 
Schlafs contended that the undisputed facts proved both that 
Safeguard was a debt collector and that the door hangers vi‐
olated the FDCPA. Based on the record evidence, the district 
court  held  that  Safeguard  is  not  a  debt  collector  and  there‐
fore not subject to the FDCPA’s disclosure requirements.  
   In  explaining  its  ruling,  the  district  court  noted  that  an 
entity can be a debt collector under the FDCPA under either 
No. 17‐2811                                                             9 

the “principal purpose” definition or the “regularly collects” 
definition.22  Under  the  “principal  purpose”  definition,  an 
entity is a debt collector if it “uses any instrumentality of in‐
terstate commerce or the mails in any business the principal 
purpose  of  which  is  the  collection  of  any  debts.”  15  U.S.C. 
§ 1692a(6). Under the “regularly collects” definition, an enti‐
ty  is  a  debt  collector  if  it  “regularly  collects  or  attempts  to 
collect, directly or indirectly, debts owed or due or asserted 
to  be  owed  or  due  another.”  Id.  The  district  court  held  that 
Safeguard is not a debt collector under either definition.  
    First,  the  district  court  held  that  Safeguard  is  not  a  debt 
collector  under  the  principal  purpose  definition  because 
Safeguard performs “numerous other services to Green Tree 
such  as  grass  cutting,  winterizing  pipes  and  utilities,  and 
providing  security  and  a  lockbox.”23  Therefore,  Safeguard’s 
“principal purpose” is not debt collection.  
    As  to  whether  Safeguard  “regularly  collects  or  attempts 
to collect, directly or indirectly, debts owed or due or assert‐
ed  to  be  owed  or  due  another,”  id.,  the  district  court  held 
that Safeguard’s role in Green Tree’s debt‐collection process 
was too remote  and incidental even to be considered  “indi‐
rect”  debt collection.  The  district  court  emphasized  that  the 
Safeguard representative did not make any contact with the 
Schlafs  other  than  to  deliver  the  door  hanger  and  did  not 
communicate  with  the  Schlafs  about  their  debt.  In  fact,  the 
Safeguard  representatives  were  given  no  information  about 

                                                 
22 R.107 at 3.  

23 Id. at 5.  
10                                                         No. 17‐2811 

the  Schlafs’  debt.  The  court  likened  Safeguard’s  role  to  that 
of  a  “messenger.”24  The  court  noted  that  the  door  hangers 
did not identify Safeguard in any way and that Safeguard’s 
compensation  from  Green  Tree  in  no  way  depended  on 
whether the Schlafs repaid their debt.  
    Because the district court concluded that Safeguard is not 
a  debt  collector  and  thus  not  subject  to  the  strictures  of  the 
FDCPA,  the  district  court  granted  Safeguard’s  motion  for 
summary judgment and denied that of the Schlafs.  
       
                                                    II 
                                        DISCUSSION 
    The Schlafs now appeal the district court’s grant of sum‐
mary judgment to Safeguard. They contend that the district 
court  erred  in  interpreting  the  FDCPA  to  exclude  entities 
like Safeguard from its definition of “debt collector.” For the 
reasons stated in the following discussion, we agree with the 
district court that Safeguard is not a debt collector and there‐
fore affirm its judgment.  
       
                                                    A. 
    Our review of the district court’s summary judgment de‐
cision is de novo. Hendricks‐Robinson v. Excel Corp., 154 F.3d 
685,  692  (7th  Cir.  1998).  Summary  judgment  is  appropriate 
only  if  there  are  no  disputed  questions  of  material  fact  and 

                                                 
24 Id. at 8.  
No. 17‐2811                                                                         11 

the moving party is entitled to judgment as a matter of law. 
Id.; Fed. R. Civ. P. 56(a). “With cross‐motions, our review of 
the record requires that we construe all inferences in favor of 
the  party  against  whom  the  motion  under  consideration  is 
made.” Hendricks‐Robinson, 154 F.3d at 692. “Thus, we exam‐
ine  the  record  in  the  light  most  favorable  to  the  [Schlafs], 
granting  them  the  benefit  of  all  reasonable  inferences  that 
may be drawn from the evidence and reversing if we find a 
genuine issue concerning any fact that might affect the out‐
come of the case.” Id. 
   The task before us is twofold. First, we must interpret the 
language  of  the  statute;  secondly,  we  must  determine 
whether the statute is applicable to Safeguard’s activity. 
    The  first  task  is  one  of  statutory  construction.  We  must 
interpret  the  plain  language  of  the  statute  in  light  of  its 
placement in the overall text of the statute. See Univ. of Chi. v. 
United States, 547 F.3d 773, 777 (7th Cir. 2008). Here, the lan‐
guage  of  the  FDCPA  tells  us  explicitly  and  succinctly  that 
the statute’s principal purpose is “to eliminate abusive debt 
collection  practices  by  debt  collectors.”  15  U.S.C.  § 1692(e) 
(“Congressional findings and declaration of purpose”).25 In‐
deed,  we  already  have  acknowledged  specifically  that  pur‐
pose: “The primary goal of the FDCPA is to protect consum‐
ers from abusive, deceptive, and unfair debt collection prac‐

                                                 
25  Section  1692(e)  reads  in  full:  “It  is  the  purpose  of  this  subchapter  to 

eliminate  abusive  debt  collection  practices  by  debt  collectors,  to  insure 
that those debt collectors who refrain from using abusive debt collection 
practices are not competitively disadvantaged, and to promote consistent 
State action to protect consumers against debt collection abuses.”  
12                                                                  No. 17‐2811 

tices, including threats of violence, use of obscene language, 
certain  contacts  with  acquaintances  of  the  consumer,  late 
night  phone  calls,  and  simulated  legal  process.”  Bass  v. 
Stolper,  Koritzinsky,  Brewster  &  Neider,  S.C.,  111  F.3d  1322, 
1324 (7th Cir. 1997). Broadly, it prohibits debt collectors from 
using “any false, deceptive, or misleading representation or 
means  in  connection  with  the  collection  of  any  debt.”  15 
U.S.C.  § 1692e.  The  FDCPA  further  limits  the  practices  of 
debt collectors in more specific ways, such as regulating debt 
collectors’ communications with consumers, id. § 1692c, pro‐
hibiting specific forms of harassment and abuse, id. § 1692d, 
defining  certain  conduct  as  per  se  “unfair  or  unconsciona‐
ble,” id.  § 1692f,  and  requiring  certain  disclosures  by  debt 
collectors  to  consumers  about  the  debt  being  collected,  id. 
§ 1692g.  
      The  protections  of  the  statute  are,  however,  subject  to 
two  limitations.  First,  the  statute’s  substantive  provisions 
apply only to debt collectors. E.g., 15 U.S.C. §§ 1692b, 1692c. 
Creditors are therefore not subject to the FDCPA as long as 
they  are  collecting  their  own  debt  in  their  own  name  and 
their “principal purpose” as an entity is not debt collection. 
Aubert v. Am. Gen. Fin., Inc., 137 F.3d 976, 978 (7th Cir. 1998); 
see also 15 U.S.C. § 1692a(4).26 Second, the statute applies on‐
                                                 
26  The  FDCPA  defines  “creditor” as “any  person  who  offers  or  extends 

credit creating a debt or to whom a debt is owed,” excluding “any per‐
son to the extent that he receives an assignment or transfer of a debt in 
default  solely  for  the  purpose  of  facilitating  collection  of  such  debt  for 
another.” 15 U.S.C. § 1692a(4). The Supreme Court has clarified recently 
that even parties who “regularly purchase debts originated by someone 
else and  then  seek  to  collect  those  debts  for  their  own  account” are  not 
debt  collectors  under  the  FDCPA  because  they  are  not  collecting  debts 
      (continued) 
No. 17‐2811                                                                                             13 

ly  to  communications  made  “in  connection  with  the  collec‐
tion of any debt.” E.g., 15 U.S.C. § 1692c(a). Persons seeking 
the  protections  of  the  FDCPA  therefore  must  satisfy  these 
two threshold criteria. See Gburek v. Litton Loan Servicing LP, 
614 F.3d 380, 384 (7th Cir. 2010). Here, the Schlafs and Safe‐
guard dispute only the first limitation: whether Safeguard is 
a debt collector.  
    The  plain  language  of  the  statute  provides  a  formidable 
anchor for our analysis. The FDCPA defines “debt collector” 
as  “any  person  who  uses  any  instrumentality  of  interstate 
commerce  or  the  mails  in  any  business  the  principal  purpose 
of which is the collection of any debts, or who regularly col‐
lects or attempts to collect, directly or indirectly, debts owed or 
due  or  asserted  to  be  owed  or  due  another.”  15  U.S.C. 
§ 1692a(6)  (emphases  added).  Indeed,  we  have  recognized 
that  § 1692a(6)  establishes  two  categories  of  debt  collectors: 
(1) those whose “principal purpose … is the collection of any 
debts,” and (2) those who “regularly collect[] or attempt[] to 
collect, directly or indirectly, debts owed or due or asserted 
to be owed or due another.” McCready v. eBay, Inc., 453 F.3d 
882,  888–89  (7th  Cir.  2006).  Here,  the  parties  appropriately 
focus  on  whether  Safeguard’s  contact  attempt  inspections 
are  “indirect”  debt  collection  services  under  the  second 
prong. 
   Limiting  our  analysis  to  the  language  of  the  statute,  we 
cannot say that Safeguard engages in indirect debt collection 
simply by leaving a door hanger that asks the homeowner to 
                                                                                                             
owed  another.  Henson  v.  Santander  Consumer  USA  Inc.,  137  S.  Ct.  1718, 
1721 (2017).  
14                                                       No. 17‐2811 

call Green Tree. In a very broad, theoretical sense, it is possi‐
ble  to  characterize  facilitating  the  reestablishment  of  com‐
munication  between  the  homeowner  and  Green  Tree  as  a 
preliminary step in Green Tree’s own debt‐collection process. 
It is difficult to say, however, that such specific and very lim‐
ited  action  even  indirectly  implicates  the  specific  statutory 
concerns  set  forth  in  the  statute’s  language.  The  FDCPA 
treats  creditors  and  debt  collectors  differently  precisely  be‐
cause creditors have an “ongoing relationship with the debt‐
or” and thus have “incentive to engender good will by treat‐
ing  the  debtor  with  honesty  and  respect.”  Ruth  v.  Triumph 
P’ships,  577  F.3d  790, 797  (7th  Cir.  2009).  Here,  the  outward 
appearance of the inspection gives every indication that it is 
coming from Green Tree. The door hanger does not identify 
Safeguard  in  any  way,  and  the  phone  number  connects  the 
homeowner  directly  to  Green Tree.  Safeguard  does  not  dis‐
cuss the debt with the homeowners and has no other contact 
with  the  homeowners  other  than  to  leave  the  door  hanger. 
The  door  hanger  itself  does  not  give  any  details  about  the 
homeowners’ debt or demand payment. The district court’s 
characterization of Safeguard’s role as more akin to that of a 
messenger  than  as  an  indirect  facilitator  of  debt  collection 
was therefore apt. 
    Our conclusion that Safeguard is not an indirect debt col‐
lector  is  consistent  with  our  interpretation  of  a  separate, 
threshold requirement repeated throughout the FDCPA: that 
the communication being challenged was made “in connec‐
tion  with”  debt  collection.  Whether  a  communication  was 
sent “in connection with the collection of any debt” is an ob‐
jective  question  of  fact.  Ruth,  577  F.3d  at  798.  We  therefore 
have  not  established  a  “bright‐line  rule”  for  determining 
whether  a  communication  was  made  in  connection  with 
No. 17‐2811                                                                       15 

debt  collection;  rather,  we  have  described  it  as  a  “com‐
monsense  inquiry”  consisting  of  several  factors,  none  of 
which is dispositive. Gburek, 614 F.3d at 384–85. Whether the 
communication  includes  a  “demand  for  payment”  is  one 
such  factor.  Id.  at  385.  Another  factor  is  the  “nature  of  the 
parties’  relationship”;  specifically,  whether  the  relationship 
arose only out of the defaulted debt. Id. Finally, we consider 
“the  purpose  and  context  of  the  communication[],”  judged 
by an objective standard. Id. For example, a communication 
that is sent in the same setting as a collection notice or made 
“to threaten and harass the debtor into settling her debt” or 
“to encourage [the debtor] to contact [the creditor] to discuss 
debt‐settlement  options”  is  more  likely  to  be  made  in  con‐
nection with debt collection. Id. at 386.  
    Here, the  door hangers contain  no demand  for  payment 
and, indeed, make no reference to the Schlafs’ debt whatso‐
ever, other than to give Green Tree’s name and phone num‐
ber.  The  relationship  between  Safeguard  and  the  Schlafs 
“arose  out  of  …  the  plaintiffs’  defaulted  debt,”  id.  at  385 
(quoting  Ruth,  577  F.3d  at  799),  only  in  the  sense  that  Safe‐
guard  performs  contact  attempt  inspections  only  at  proper‐
ties  where  mortgagors  have  defaulted  on  their  payments. 
The door hangers contain no offers of debt settlement or re‐
payment  options,  and  Safeguard  leaves  the  door  hanger  to 
encourage,  on  behalf  of  Green  Tree,  the  owner  to  contact 
Green Tree.27 However, given that the door hangers are left 
                                                 
27 Safeguard submits on appeal that “the purpose of the phone number 

on  the  door  hanger  is  so  that  the  mortgagor  can  call  in  if  they  have  a 
question  as  to  why  the  inspection  was  performed.”  Appellee’s  Br.  13. 
This  purported  purpose  is  belied  by  the  door  hanger,  which  makes  no 
      (continued) 
16                                                                                     No. 17‐2811 

as part of an occupancy inspection and not left in the context 
of a collection letter or notice of default, the door hangers are 
left  in  connection  with  property  preservation,  not  debt  col‐
lection. 
    Congress’s  use  of  the  terms  “directly  or  indirectly”  cer‐
tainly evinces an intent that the statute cover a wide range of 
activity that is inimical to the purpose of the statute. At the 
same  time,  however,  the  context  in  which  those  terms  are 
employed does indicate that there are some limitations to the 
statute’s  reach  and  to  what  activity  constitutes  “indirect” 
debt  collection.  The  entity  at  issue  must  “collect[]  or  at‐
tempt[] to collect … debts.” 15 U.S.C. § 1692a(6). Here, Safe‐
guard had no part in the collection or attempted collection of 
a debt. Indeed, we believe that our work to date, as well as 
that of our sister circuits, evinces an understanding that only 
activity  that  implicates  the  concerns  set  out  in  the  statute 
ought  to  be  considered  indirect  debt  collection.  We  have 
                                                                                                             
mention  that  an  inspection  even  was  performed.  See  R.81‐1  at  14.  A 
homeowner  reading  the  door  hanger  would  have  no  way  of  knowing 
from the door hanger that anybody performed an inspection at his prop‐
erty, let alone that he should call Green Tree for the purpose of finding 
out why such an inspection had been performed.  
     The Schlafs contend that the purpose of the door hanger is a disput‐
ed fact that precludes summary judgment. However, taking the facts in 
the  light  most  favorable  to  the  Schlafs,  as  we  must,  we  note  that  Safe‐
guard  admits  elsewhere  in  the  record  evidence  that  one  purpose  of  the 
door hanger is “to attempt to contact the mortgagor in an effort to have 
the mortgagor … contact the client.” R.101 at 2. Therefore, the purpose of 
the door hanger is not a disputed fact. Moreover, it is not material. As we 
discussed  above,  even  assuming  that  this  is  the  purpose  of  leaving  the 
door hanger, Safeguard is not a debt collector. 
No. 17‐2811                                                          17 

acknowledged, for instance, that an entity can be an agent of 
a  debt  owner  in  the  most  technical  sense  but  not  be  a  debt 
collector  if  it  performs  only  “ministerial  duties”  that  aid  in 
the collection of debt, such as “stuffing and printing” letters. 
White  v.  Goodman,  200  F.3d  1016,  1019  (7th  Cir.  2000).  Our 
work  in  interpreting  the  FDCPA  and  its  purpose  in  other 
contexts  establishes  that  the  FDCPA  is  aimed  at  curbing 
abuses  by  third‐party  debt‐collection  agents  who  are  much 
more  involved  in  actual  debt  collection  than  Safeguard, 
whose  primary  purpose  is  property  preservation.  Although 
White  involved  other  questions  of  statutory  interpretation 
under  the  FDCPA,  its  application  of  the  FDCPA  is  instruc‐
tive.  It  applied  the  statute  to  a  third‐party  service  that  ob‐
tained a list of debtors from its client, the creditor, as well as 
sent  letters  to  the  debtors  demanding  payment  and  threat‐
ened  future  collection  efforts.  Id.  at  1018.  The  third‐party 
agency had discretion to determine that certain debtors were 
“futile”  to  contact  (such  as  if  they  were  in  bankruptcy).  Id. 
Further,  if  the  letters  were  unsuccessful,  the  third‐party 
agency  had  discretion  “to  decide  what  additional  efforts,  if 
any, to make to collect the debt.” Id. at 1019. The third‐party 
agency received thirty‐five percent of any money paid to the 
creditor by debtors it contacted. Id. There was no doubt that, 
given  the  close  relationship  of  the  third  party’s  activities  to 
debt collection, the third‐party agency was engaged in debt 
collection on behalf of the creditor. 
    Safeguard’s actions on behalf of Green Tree, by contrast, 
do  not  rise  to  the  level  of  the  debt‐collection  efforts  we  de‐
scribed in White. Green Tree’s servicing system automatical‐
ly generates a list of properties on which it orders Safeguard 
to perform contact attempt inspections and gives Safeguard 
no  other  information  about  the  debts  associated  with  those 
18                                                                 No. 17‐2811 

properties.  Safeguard  does  not  have  discretion  to  evaluate 
the likelihood of repayment and then focus its efforts on the 
mortgagors most likely to make payment to Green Tree; ra‐
ther, Safeguard must perform the inspections on all proper‐
ties on which the inspection is ordered. Safeguard makes no 
attempt  to  collect  payments  from  the  mortgagors  and,  in 
fact, instructs its representatives not to discuss the reason for 
its visit with any mortgagors it encounters.28 Further, there is 
no  evidence  that  Safeguard  is  compensated  based  on  the 
number of mortgagors who contact Green Tree after the con‐
tact attempt inspection or begin to repay their debt to Green 
Tree. 
    The  decisions  of  our  colleagues  in  the  Third  and  Ninth 
Circuits also provide a significant and helpful contrast to the 
present  case.  In  Romine  v.  Diversified  Collection  Services,  Inc., 
155  F.3d  1142  (9th  Cir.  1998),  the  Ninth  Circuit  held  that 
Western  Union  was  a  debt  collector  when  it  advertised 
“Talking  Telegrams”  that  would  aid  collection  agencies  in 
reaching  debtors  for  whom  they  had  been  unable  to  obtain 
telephone  numbers.  Id.  at  1144.  Specifically,  Western  Union 
would deliver a “Talking Telegram” to the debtor’s address, 
instructing  the  debtor  that  Western  Union  had  a  telegram 
that it could not deliver because it did not have the debtor’s 
                                                 
28 Notably, the Master Property Services Agreement provides that “Safe‐

guard will neither demand nor accept any cash, check, money order, or 
any  other  form  of  payment  or  consideration,  including  rent,  from  any 
person.  If  contact  is  made  with  an  occupant  or  third  party,  it  is  Safe‐
guard’s policy not to discuss, mention, or allude to the mortgagor’s loan 
or  the  mortgagor’s  delinquency  or  default  with  the  occupant,  the  mort‐
gagor, or any third party.” R.97 at 51. 
No. 17‐2811                                                       19 

phone number and that the debtor should call Western Un‐
ion immediately. Id. When the debtor called Western Union, 
his  phone  number  was  captured  by  Western  Union’s  caller 
ID  system,  and  the  operator  also  manually  recorded  the 
debtor’s  name,  address,  and  phone  number,  all  of  which  it 
transmitted to the collection agency. Id. Western Union also 
transmitted  the  “Talking  Telegram,”  which  the  court  de‐
scribed as a “debt collection message,” and followed up with 
a mailed written telegram. Id.  
    The Ninth Circuit concluded that Western Union’s efforts 
could  amount  to  indirect  debt  collection  under  § 1692a(6). 
The  court  noted  that  Western  Union  advertised  its  Talking 
Telegram services as “specially developed for the credit and 
collections  industry.”  Id.  at  1147.  Further,  the  court  noted 
that the “dual role of the service is to (1) retrieve unavailable 
telephone  numbers  for  creditors  and  debt  collection  agen‐
cies; and (2) to catalyze debt collection activity through tele‐
grams bearing the Western Union name.” Id. The court con‐
cluded that the Talking Telegram service in its entirety went 
“beyond  mere  information  gathering  or  message  delivery.” 
Id. at 1149.  
    Safeguard’s  actions  here  bear  little  resemblance  to  those 
of  Western  Union  in  Romine.  The  gimmick  of  the  “Talking 
Telegram” was aimed specifically at debt collection and was 
confrontational, indeed sensational. By contrast, Safeguard is 
so far removed from Green Tree’s actual debt‐collection pro‐
cess that it cannot be said to have engaged in debt collection, 
even  indirectly,  under  § 1692a(6).  The  principal  purpose  of 
the  contact  inspection  is  to  assist  Green  Tree  in  its  FHA 
property  preservation  efforts,  not  its  debt‐collection  efforts. 
We  recognize  that  Safeguard  transmits  valuable  infor‐
20                                                      No. 17‐2811 

mation—occupancy  status—back  to  Green  Tree.  However, 
although  knowledge  of  the  property’s  occupancy  status 
might  assist  Green  Tree  in  its  own  debt‐collection  efforts, 
Green  Tree  is  required  by  HUD  regulations  to  verify  occu‐
pancy. It is not unreasonable for Green Tree to comply with 
that  obligation  by  contracting  with  Safeguard  to  perform  a 
nonintrusive  visual  inspection  of  the  mortgaged  properties. 
Whether  to  commence  collection  efforts  and  the  nature  of 
those collection efforts remained exclusively in the hands of 
Green Tree. 
    Likewise,  the  Third  Circuit’s  decision  in  Siwulec  v.  J.M. 
Adjustment  Services,  LLC,  465  F.  App’x  200  (3d  Cir.  2012) 
(unpublished), provides a helpful contrast. The Schlafs’ reli‐
ance on Siwulec therefore is not persuasive. Siwulec involved 
a third‐party agency that visited homeowners with past‐due 
mortgage  payments  to  deliver  letters  from  their  lenders 
seeking  “information”  from  the  homeowners  to  help  the 
lenders  resolve  “past  due”  payments.  Id.  at  201.  The  third 
party  also  instructed  its  representatives  “to  urge  alleged 
debtors,  in  person,  to  call  the  creditor  while  they  watched” 
and “to gather contact information from the debtors directly, 
to  speak  with  their  neighbors,  and  to  conduct  a  visual  as‐
sessment  of  their  properties.”  Id.  at  204.  The  Third  Circuit 
concluded  that  under  the  facts  as  pleaded  by  the  plaintiff, 
the  agency’s  involvement  “br[ought  the  agency]  out  of  any 
messenger  exception  and  into  the  coverage  of  the  FDCPA” 
and that the plaintiffs had plausibly pleaded that the agency 
was  a  debt  collector.  Id.  Unlike  the  agency  in  Siwulec,  Safe‐
guard does not deliver any communications that contain in‐
formation about the debt or past due payments, does not col‐
lect  homeowners’  contact  information,  and  does  not  “urge 
No. 17‐2811                                                      21 

alleged  debtors,  in  person,  to  call  the  creditor  while  they 
watched.” Id. 
    We  readily  acknowledge  that  the  extant  case  law  is  not 
dispositive of our decision, which rests, as it should, on our 
analysis of the plain wording of the statute. To be sure, what 
constitutes  “indirect”  debt  collection  will  have  to  be  deter‐
mined on a case‐by‐case basis until the case law produces a 
more  robust  understanding  of  that  concept.  Congress  cer‐
tainly  must  have  foreseen  that  such  a  term  would  require 
such fact‐specific adjudication. Our holding today is limited 
to the situation before us, a situation that implicates none of 
the concerns articulated by Congress in enacting the statute.  
     
                           Conclusion 
    For the reasons stated above, the district court did not err 
in concluding that Safeguard is not an indirect debt collector. 
We therefore affirm the judgment of the district court.  
                                                       AFFIRMED